PRESS RELEASE For Immediate Release Date: February 17, 2010 Contact: Bruce W. Teeters, Sr. Vice President Phone: (386) 274-2202 Facsimile: (386) 274-1223 CONSOLIDATED TOMOKA REPORTS 2009 EARNINGS DAYTONA BEACH, FLORIDA - Consolidated-Tomoka Land Co. (NYSE Amex-CTO) today reported net income of $800,570, or $0.14 earnings per basic share, for the year ended December 31, 2009, and earnings before depreciation, amortization, and deferred taxes (EBDDT) of $4,531,135, or $0.79 per share, for such period.The comparable numbers for 2008 were net income of $4,834,900, or $0.84 earnings per basic share and EBDDT of $7,924,025, or $1.38 per share.For the three months ended December 31, 2009, net income totaled $80,893, or $0.01 earnings per basic share, compared with net income of $2,402,338, or $0.41 earnings per basic share, for the same period in EBDDT is being provided to reflect the impact of the Company’s business strategy of investing in income properties utilizing tax deferred exchanges.This strategy generates significant amounts of depreciation and deferred taxes.The Company believes EBDDT is useful, along with net income, to understanding the Company’s operating results.EBDDT for 2009 included an increase for deferred income taxes of $669,460, or $0.12 per share, associated with decreased pension liabilities while 2008 EDBBT included a reduction of deferred income taxes of $780,125, or $0.14 per share due to increased pension liabilities, with both amounts recorded directly in shareholders equity. William H. McMunn, president and chief executive officer, stated, “The Company continues to remain profitable despite the unprecedented downturn in the real estate market, locally and nationally, as well the significant decline in the overall economy.Our business strategy of converting tax-deferred land sales proceeds into stable, high-quality income properties and minimizing debt has provided the catalyst to sustain the Company’s financial health and shareholder value in these difficult times.We expect economic conditions to remain unchanged in 2010. To protect and enhance long-term shareholder value, the Company will continue to control costs, monitor debt, and work on obtaining valuable land-use entitlements in order to be prepared for the eventual rebound of the real estate market.” Consolidated-Tomoka Land Co. is a Florida-based company primarily engaged in converting Company owned agricultural lands into a portfolio of net lease income properties strategically located in the Southeast, through the efficient utilization of 1031 tax-deferred exchanges.The Company has low long-term debt and currently generates over $9 million in annual before tax cash flow from its income property portfolio. The Company also engages in selective self-development of targeted income properties. The Company’s adopted strategy is designed to provide the financial strength and cash flow to weather difficult real estate cycles. Visit our website at www.ctlc.com. # # # “Safe Harbor” Certain statements contained in this press release (other than statements of historical fact) are forward-looking statements.The words “believe,” “estimate,” “expect,” “intend,” “anticipate,” “will,” “could,” “may,” “should,” “plan,” “potential,” “predict,” “forecast,” foresee,” “project,” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates on which they were made.Forward-looking statements are made based upon management’s expectations and beliefs concerning future developments and their potential effect upon the Company.There can be no assurance that future developments will be in accordance with management’s expectations or that the effect of future developments on the Company will be those anticipated by management. The Company wishes to caution readers that the assumptions which form the basis for forward-looking statements with respect to or that may impact earnings for the year ended December 31, 2010, and thereafter include many factors that are beyond the Company’s ability to control or estimate precisely.These risks and uncertainties include, but are not limited to, the strength of the real estate market in the City of Daytona Beach in Volusia County, Florida; the impact of a prolonged recession or further downturn in economic conditions; our ability to successfully execute acquisition or development strategies; the loss of any major income property tenants; any loss of key management personnel; changes in local, regional and national economic conditions affecting the real estate development business and income properties; the impact of environmental and land use regulations; the impact of competitive real estate activity; variability in quarterly results due to the unpredictable timing of land sales; and the availability of capital.Additional information concerning these and other factors that could cause actual results to differ materially from those forward-looking statements is contained from time to time in the Company’s Securities and Exchange Commission filings, including, but not limited to, the Company’s Annual Report on Form 10-K. Copies of each filing may be obtained from the Company or the SEC. While the Company periodically reassesses material trends and uncertainties affecting its results of operations and financial condition, the Company does not intend to review or revise any particular forward-looking statement referenced herein in light of future events. Disclosures in this press release regarding the Company’s year-end financial results are preliminary and are subject to change in connection with the Company’s preparation and filing of its Form 10-K for the year ended December 31, 2009.The financial information in this release reflects the Company’s preliminary results subject to completion of the year-end review process.The final results for the year may differ from the preliminary results discussed above due to factors that include, but are not limited to, risks associated with final review of the results and preparation of financial statements. This release refers to certain non-GAAP financial measures.As required by the SEC, the Company has provided a reconciliation of these measures to the most directly comparable GAAP measures with this release.Non-GAAP measures as the Company has calculated them may not be comparable to similarly titled measures reported by other companies. EARNINGS NEWS RELEASE QUARTER ENDED DECEMBER 31, DECEMBER 31, 2009 2008 REVENUES $ 3,705,282 $ 6,509,572 NET INCOME $ 80,893 $ 2,402,338 BASIC AND DILUTED EARNINGS PER SHARE: NET INCOME $ 0.01 $ 0.41 YEAR ENDED DECEMBER 31, DECEMBER 31, 2009 2008 REVENUES $ 17,159,349 $ 20,555,184 NET INCOME $ 800,570 $ 4,834,900 BASIC AND DILUTED EARNINGS PER SHARE: NET INCOME $ 0.14 $ 0.84 RECONCILIATION OF NET INCOME TO EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES QUARTER ENDED DECEMBER 31, DECEMBER 31, 2009 2008 NET INCOME $ 80,893 $ 2,402,338 ADD BACK: DEPRECIATION & AMORTIZATION 707,663 688,594 DEFERRED TAXES 797,761 (703,169 ) EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES $ 1,586,317 $ 2,387,763 BASIC WEIGHTED AVERAGE SHARES OUTSTANDING 5,723,268 5,727,515 BASIC EBDDT PER SHARE $ 0.28 $ 0.41 YEAR ENDED DECEMBER 31, DECEMBER 31, 2009 2008 NET INCOME $ 800,570 $ 4,834,900 ADD BACK: DEPRECIATION & AMORTIZATION 2,771,633 2,655,088 DEFERRED TAXES 958,932 434,037 EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES $ 4,531,135 $ 7,924,025 BASIC WEIGHTED AVERAGE SHARES OUTSTANDING 5,724,067 5,727,183 BASIC EBDDT PER SHARE $ 0.79 $ 1.38 EBDDT - EARNINGS BEFORE DEPRECIATION, AMORTIZATION, AND DEFERRED TAXES.EBDDT IS NOT A MEASURE OF OPERATING RESULTS OR CASH FLOWS FROM OPERATING ACTIVITIES AS DEFINED BY U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.FURTHER, EBDDT IS NOT NECESSARILY INDICATIVE OF CASH AVAILABILITY TO FUND CASH NEEDS AND SHOULD NOT BE CONSIDERED AS AN ALTERNATIVE TO CASH FLOW AS A MEASURE OF LIQUIDITY.THE COMPANY BELIEVES, HOWEVER, THAT EBDDT PROVIDES RELEVANT INFORMATION ABOUT OPERATIONS AND IS USEFUL, ALONG WITH NET INCOME, FOR AN UNDERSTANDING OF THE COMPANY'S OPERATING RESULTS. EBDDT IS CALCULATED BY ADDING DEPRECIATION, AMORTIZATION, AND THE CHANGE IN DEFERRED INCOME TAXES TO NET INCOME AS THEY REPRESENT NON-CASH CHARGES. CONSOLIDATED BALANCE SHEETS DECEMBER 31, DECEMBER 31, 2009 2008 ASSETS $ $ Cash 266,669 388,787 Restricted Cash 462,765 Investment Securities 4,966,864 5,260,868 Refundable Income Taxes 433,006 Notes Receivable 4,153,693 Land and Development Costs 26,700,494 18,973,138 Intangible Assets 4,588,649 5,009,819 Other Assets 5,634,017 6,048,126 42,589,699 40,297,196 Property, Plant & Equipment: Land, Timber and Subsurface Interests 13,960,019 12,643,391 Golf Buildings, Improvements & Equipment 11,798,679 11,750,711 Income Properties Land, Buildings & Improvements 119,800,091 116,517,534 Other Building, Equipment and Land Improvements 3,262,345 3,207,845 Construction in Process 1,217,549 Total Property, Plant and Equipment 148,821,134 145,337,030 Less, Accumulated Depreciation and Amortization (14,835,701 ) (12,488,163 ) Net - Property, Plant and Equipment 133,985,433 132,848,867 TOTAL ASSETS 176,575,132 173,146,063 LIABILITIES Accounts Payable 864,186 706,095 Accrued Liabilities 7,385,250 7,204,749 Accrued Stock Based Compensation 1,428,641 1,190,725 Pension Liability 1,377,719 3,127,230 Income Taxes Payable 1,236,206 Deferred Income Taxes 34,275,368 33,316,436 Notes Payable 13,210,389 8,550,315 TOTAL LIABILITIES 58,541,553 55,331,756 SHAREHOLDERS' EQUITY Common Stock 5,723,268 5,727,515 Additional Paid in Capital 5,131,246 5,217,955 Retained Earnings 108,639,227 109,556,103 Accumulated Other Comprehensive Loss (1,460,162 ) (2,687,266 ) TOTAL SHAREHOLDERS' EQUITY 118,033,579 117,814,307 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 176,575,132 173,146,063 Back to 8K
